Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0026)

Complainant,
v.

1103 Semi, Inc. / Thomas Kuruvilla and
Manny Joseph d/b/a Phillips 66,

Respondent.
Docket No. C-15-823
Decision No. CR3685

Date: March 4, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, 1103 Semi, Inc. / Thomas Kuruvilla and Manny Joseph d/b/a
Phillips 66, at 1103 West Seminary Avenue, Onarga, Illinois 60955, and by filing a copy
of the complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Respondent Phillips 66 unlawfully utilized a
self-service display of tobacco products in a non-exempt facility and impermissibly sold
cigarettes to a minor, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money penalty against
Respondent Phillips 66.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 7, 2015, CTP served the
complaint on Respondent Phillips 66 by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R.§ 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Phillips 66 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

At an unspecified time on February 10, 2014, at Respondent’s business
establishment, 1103 West Seminary Avenue, Onarga, Illinois 60955, an
FDA-commissioned inspector observed “L&M brand cigarettes for sale on the
customer counter.” The inspector also observed, “a variety of cigarette tobacco
located on shelving in an area of the establishment that was open to customers.”
The inspector noted that the establishment was open to the general public during
business hours;

In a warning letter dated April 10, 2014, CTP informed Respondent of the
inspector’s February 10, 2014 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.16(c). The letter further warned that Respondent’s failure
to correct its violation could result in a civil money penalty or other regulatory
action;

At approximately 12:55 p.m. on June 27, 2014, at Respondent’s business
establishment, 1103 West Seminary Avenue, Onarga, Illinois 60955, an FDA
commissioned inspector observed that a person younger than 18 years of age was
able to purchase a package of Camel Crush Regular Fresh cigarettes. The
inspector also observed “a customer-accessible display of smokeless tobacco on
the sales counter and a shelving unit, next to the sales counter, containing various
brands of cigarette tobacco on the main sales floor.” During the inspection the
inspector also observed “that the establishment [was] open to customers of all
ages.”

These facts establish Respondent Phillips 66’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387£(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations require a
retailer to sell cigarettes only in a direct, face-to-face exchange. 21 C.F.R. § 1140.16(c).
The regulations prohibit the sale of tobacco products to any person younger than 18 years
of age. 21 C.F.R. § 1140.14(a).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, | enter default judgment in the amount of $500 against Respondent
1103 Semi, Inc. / Thomas Kuruvilla and Manny Joseph d/b/a Phillips 66. Pursuant to 21
C.F.R. § 17.11(b), this order becomes final and binding upon both parties after 30 days of
the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

